Exhibit 10.1

 

ONESPAWORLD HOLDINGS LIMITED

PERFORMANCE STOCK UNIT AGREEMENT

OneSpaWorld Holdings Limited (the “Company”) has granted, as of the date (the
“Grant Date”) specified in the Grant Notice to the Participant named in the
Notice of Grant of Performance Stock Unit (the “Grant Notice”) to which this
Performance Stock Unit Agreement (this “PSU Agreement”) is attached, the number
of performance stock units (the “PSUs”) set forth in the Grant Notice, and upon
the terms and conditions set forth in the Grant Notice and this PSU
Agreement.  The PSUs have been granted pursuant to and shall in all respects be
subject to the terms and conditions of the OneSpaWorld Holdings Limited 2019
Equity Incentive Plan (the “Plan”), the provisions of which are incorporated
herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with, the Grant Notice, this PSU Agreement, and the Plan and shall be
provided a prospectus for the Plan prepared in connection with the registration
with the Securities and Exchange Commission of shares issuable pursuant to the
PSUs (the “Plan Prospectus”), (b) accepts the PSUs subject to all of the terms
and conditions of the Grant Notice, this PSU Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this PSU Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this PSU
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

All questions of interpretation concerning the Grant Notice, this PSU Agreement,
the Plan or any other form of agreement or other document employed by the
Company in the administration of the Plan or the PSUs shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the PSUs, unless fraudulent or
made in bad faith.  Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
the PSUs or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the PSUs.

3.Vesting; Termination of Employment; Forfeiture; Change in Control.

3.1Vesting.  Subject to the provisions of this Section 3 and Section 11, the
PSUs shall vest upon satisfaction of both the Performance Vesting Condition and
Time Vesting Condition set forth below.

(a)Performance Vesting Condition.  The Performance Vesting Condition will be
satisfied with respect to a percentage of the PSUs upon achievement of the
Performance Goal set forth on Exhibit A attached hereto with respect to the one
(1) year period ending on the anniversary of the Grant Date (the “Performance
Period”), provided that the Participant has not incurred a termination of
Service prior to the Determination Date (as defined below).  In the event that
Minimum Achievement of the Performance Goal is not achieved during the
Performance Period, the Performance Vesting Condition shall not be satisfied and
the PSUs shall be immediately forfeited and cancelled for no
consideration.  Whether or not the Performance Vesting Condition has been
satisfied pursuant to this Section 3.1(a) (including Exhibit A) shall be
determined by the Committee as soon as practicable following the completion of
the Performance Period, but no later than March 15th of the calendar year
following the Performance Period (the date of the Committee’s determination, the
“Determination Date”, and the PSUs that the Committee determines have been
deemed earned, if any, the “Earned PSUs”).  The Earned PSUs shall continue to
remain subject to the Time Vesting Condition described below.

 

--------------------------------------------------------------------------------

 

(b)Time Vesting Condition.  Except as otherwise provided herein, the Time
Vesting Condition shall be satisfied with respect to one-third (1/3) of the
Earned PSUs on each of the Determination Date and the second and third
anniversaries of the Grant Date (each, a “Vesting Date”), provided that the
Participant has not incurred a termination of Service prior to such Vesting
Date.  There shall be no proportionate or partial vesting in the periods prior
to each Vesting Date and all vesting shall occur only on the appropriate Vesting
Date.  For the avoidance of doubt, all Earned PSUs shall be deemed unvested PSUs
until the Time Vesting Condition described in this Section 3.1(b) has been
satisfied.

3.2Accelerated Vesting upon Termination. Notwithstanding the foregoing, 100% of
the PSUs set forth in the Grant Notice will accelerate and vest upon the
occurrence of a Qualifying Termination Event (as defined below) A “Qualifying
Termination Event” is any of the following events:

(a)termination of Participant’s Service as a result of the death or Disability
of the Participant;

(b)voluntary termination by the Participant of the Participant’s Service,
provided that, at the effective date of such termination, (i) the Participant
has worked full time for the Company (for purposes of this Section 3.2(b), the
Company shall include the predecessor entity of the Company and affiliated
entities thereof) for no less than ten years and (ii) the Participant is at
least 65 years of age;

(c)termination of the Participant’s Service by the Company or a Subsidiary
Corporation without Cause (only if the Participant then has an employment
agreement with the Company or a Subsidiary Corporation approved by the Committee
or Board (an “Employment Agreement”); and

(d)termination of the Participant’s Service by the Participant for “good reason”
(only if the Participant then has an employment agreement with the Company or a
Subsidiary Corporation approved by the Committee or Board providing for a “good
reason” resignation right, and if so, “good reason” shall have the meaning set
forth in the Employment Agreement).

3.3Forfeiture; Other Termination Events. Except as provided above and in the
immediately following sentence, upon the termination of Participant’s Service
with the Company or a Subsidiary Corporation for any reason, all unvested PSUs
(including all Earned PSUs) shall be forfeited immediately.  Notwithstanding
anything in this Agreement to the contrary, if the Participant’s voluntarily
terminates the Participant’s Service with the Company on or following the
Determination Date, and, at the effective date of such termination (the
“Retirement Date”), (i) the Participant has worked full time for the Company for
no less than ten years and (ii) the Participant is at least 65 years of age,
then, commencing on the Retirement Date, unless the Participant is then, or at
any time on or prior to the three year anniversary of the Grant Date, in breach
of any of Participant’s obligations under an applicable Employment Agreement or
in beach of any restrictive covenants set forth in any written agreement between
the Participant and the Company or a Subsidiary Corporation), if any (all
then-unvested PSUs (including Earned PSUs) will be forfeited), then,
notwithstanding such termination by the Participant, any PSUs that became Earned
PSUs upon the Determination Date shall continue to vest pursuant to the vesting
schedule described in Section 3.1(b)), above, and the other terms hereof shall
continue to be in effect.

3.4Effect of Changes in Control.  In the event of a Change in Control, the PSUs
shall be subject to the terms and conditions set forth in the Plan; provided,
that, notwithstanding the terms of the Plan and this Agreement, if the Change in
Control occurs (a) during the Performance Period and prior to the Determination
Date, (i) the number of PSUs set forth in the Grant Notice shall be deemed
earned at Target Achievement (as defined in Exhibit A) (the “CIC Earned PSUs”),
and (ii) the CIC Earned PSUs will vest upon such Change in Control, subject to
the Participant’s continued Service through the consummation of such Change in
Control, or (b) following the Determination Date, any Earned PSUs outstanding as
of the Change in Control shall vest upon such Change in Control, subject to the
Participant’s continued Service through the consummation of such Change in
Control.  

4.Delivery of Shares.

2

--------------------------------------------------------------------------------

 

4.1General.  Subject to Section 4.2 and Section 4.3 below, within thirty (30)
days following the vesting of the PSUs, the Participant shall receive the number
of shares of Stock that correspond to the number of PSUs that have become vested
on the Vesting Date or that have otherwise vested in accordance with the terms
of this PSU Agreement and the Plan.  The Committee may, in its discretion,
settle any PSUs by payment to the Participant in cash of an amount equal to the
Fair Market Value on the payment date of the shares of Stock or other property
otherwise issuable to the Participant pursuant to the terms of Section 9.6 of
the Plan.

4.2Trading Compliance.  If the date such distribution would otherwise be made
pursuant to Section 4.1 occurs on a day on which the sale of Stock would violate
the provisions of the Trading Company Policy, then such distribution shall be
instead made on the next trading day on which the sale of such Stock would not
violate the Trading Compliance Policy, but in any event, no later than the
fifteenth (15th) day of the third (3rd) calendar month following the year in
which such PSUs vest.

4.3Deferrals.  If permitted by the Committee, the Participant may elect, subject
to the terms and conditions of the Plan and any other applicable written plan or
procedure adopted by the Company from time to time for purposes of such
election, to defer the distribution of all or any portion of the shares of Stock
that would otherwise be distributed to the Participant hereunder (the “Deferred
Shares”), consistent with the requirements of Section 409A.  Upon the vesting of
PSUs that have been so deferred, the applicable number of Deferred Shares shall
be credited to a bookkeeping account established on the Participant’s behalf
(the “Account”).  Subject to Section 5 hereof, the number of shares of Stock
equal to the number of Deferred Shares credited to the Participant’s Account
shall be distributed to the Participant in accordance with the terms and
conditions of the Plan and the other applicable written plans or procedures of
the Company, consistent with the requirements of Section 409A.

5.Dividends; Rights as Stockholder.  

Each PSU is granted, together with Dividend Equivalent Rights, with respect to
the payment of cash dividends on Stock during the period beginning on the Grant
Date and ending, with respect to each share subject to the PSUs, on the earlier
of the date the PSUs are settled or the date on which it is terminated. Dividend
Equivalent Rights, if any, shall be paid in the form of cash or with additional
whole PSUs as of the date of payment of such cash dividends on Stock (which, for
the avoidance of doubt, shall be made (if at all) at the same time payments are
made for the PSUs originally subject to this PSU Agreement), as determined by
the Committee. The number of additional PSUs, if any, to be credited shall be
determined in accordance with the terms of the Plan.  Such cash amount or
additional PSUs shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time as the PSUs originally subject
to this PSU Agreement.  Except as otherwise provided herein, the Participant
shall have no rights as a stockholder with respect to any shares covered by the
PSUs until the date of the issuance of such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).

6.Withholding of Tax.  

The Company shall have the right to deduct from any and all payments made under
this PSU Agreement, or to require the Participant, through payroll withholding,
cash payment or otherwise, to make adequate provision for, the federal, state,
local and foreign taxes (including social insurance), if any, required by law to
be withheld by any Participating Company with respect to the PSUs or the shares
acquired pursuant thereto. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to the Participant upon
the settlement of the PSUs, or to accept from the Participant the tender of, a
number of whole shares of Stock having a Fair Market Value, as determined by the
Company, equal to all or any part of the tax withholding obligations of any
Participating Company.  The Fair Market Value of any shares of Stock withheld or
tendered to satisfy any such tax withholding obligations shall not exceed the
amount determined by the applicable minimum statutory withholding rates (or the
maximum individual statutory withholding rates for the applicable jurisdiction
if use of such rates would not result in adverse accounting consequences or
cost). The Company may require the Participant to direct a broker, upon the
vesting or settlement of the PSUs, to sell a portion of the shares subject to
the PSUs determined by the Company in its discretion to be sufficient to cover
the tax withholding obligations of any Participating Company and to remit an
amount equal to such tax withholding obligations to such Participating Company
in cash.

7.Beneficial Ownership of Shares; Certificate Registration.  

3

--------------------------------------------------------------------------------

 

The Participant hereby authorizes the Company, in its sole discretion, to
deposit, for the benefit of the Participant with any broker with which the
Participant has an account relationship of which the Company has notice, any or
all shares acquired by the Participant pursuant to the settlement of the
PSUs.  Except as provided by the preceding sentence, a certificate for the
shares received upon settlement of the PSUs shall be registered in the name of
the Participant, or, if applicable, in the names of the heirs of the
Participant.

8.Restrictions on Grant of the PSUs and Issuance of Shares.  

The grant of PSUs and the issuance of shares of Stock pursuant to the PSUs shall
be subject to compliance with all applicable requirements of federal, state and
foreign law with respect to such securities and the requirements of any stock
exchange or market system upon which the Stock may then be listed. In addition,
no shares may be issued pursuant to the PSUs unless (i) a registration statement
under the Securities Act shall at the time of such issuance be in effect with
respect to the shares issuable pursuant to the PSUs, or (ii) in the opinion of
legal counsel to the Company, the shares issuable pursuant to the PSUs may be
issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  The inability of the Company
to obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to issuance of any
Stock, the Company may require the Participant to satisfy any qualifications
that may be necessary or appropriate, to evidence compliance with any applicable
law or regulation and to make any representation or warranty with respect
thereto as may be requested by the Company.

9.Fractional Shares.  

The Company shall not be required to issue fractional shares upon the settlement
of PSUs.

10.Non-Transferability of the PSUs.  

The right to receive shares of Stock under this PSU Agreement shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  All rights with respect to the PSUs granted to the
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

11.Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number and
kind of shares subject to the PSUs, in order to prevent dilution or enlargement
of the Participant’s rights under the PSUs.  For purposes of the foregoing,
conversion of any convertible securities of the Company shall not be treated as
“effected without receipt of consideration by the Company.”  Any fractional
share resulting from an adjustment pursuant to this Section 11 shall be rounded
down to the nearest whole number.  The Committee, in its sole discretion, may
also make such adjustments in the terms of the PSUs to reflect, or related to,
such changes in the capital structure of the Company or distributions as it
deems appropriate.  All adjustments pursuant to this Section 11 shall be
determined by the Committee, and its determination shall be final, binding and
conclusive.

4

--------------------------------------------------------------------------------

 

12.Rights as a Stockholder, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the PSUs until the date of the issuance of the shares for which the
PSUs have been settled (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 11.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this PSU Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as an
Employee or Consultant, as the case may be, at any time.

13.Miscellaneous Provisions.

13.1Termination or Amendment.  The Committee may terminate or amend the Plan or
the PSUs at any time; provided, however, that no such termination or amendment
may have a materially adverse effect on the PSUs without the consent of the
Participant unless such termination or amendment is necessary to comply with any
applicable law or government regulation.  No amendment or addition to this PSU
Agreement shall be effective unless in writing.

13.2Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this PSU Agreement.

13.3Binding Effect.  This PSU Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

13.4Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
PSU Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery and Signature.  The Plan documents, which
may include but do not necessarily include: the Plan, the Grant Notice, this PSU
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice to the Company or to such third-party
involved in administering the Plan as the Company may designate from time to
time.  Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the Internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.  Any
and all such documents and notices may be electronically signed.

(b)Consent to Electronic Delivery and Signature.  The Participant acknowledges
that the Participant has read Section 13.4(a) of this PSU Agreement and consents
to the electronic delivery of the Plan documents and, if permitted by the
Company, the delivery of the Grant Notice, as described in Section 13.4(a).  The
Participant agrees that any and all such documents requiring a signature may be
electronically signed and that such electronic signature shall have the same
effect as handwritten signature for the purposes of validity, enforceability and
admissibility.  The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant shall be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must

5

--------------------------------------------------------------------------------

 

provide the Company or any designated third party administrator with a paper
copy of any documents if the attempted electronic delivery of such documents
fails.  The Participant may revoke his or her consent to the electronic delivery
of documents described in Section 13.4(a) or may change the electronic mail
address to which such documents are to be delivered (if the Participant has
provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail.  Finally, the Participant understands that he or she is not
required to consent to electronic delivery of documents described in
Section 13.4(a).

13.5Integrated Agreement.  The Grant Notice, this PSU Agreement and the Plan
shall constitute the entire understanding and agreement of the Participant and
the Participating Company Group with respect to the subject matter contained
herein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter.  To the extent contemplated
herein, the provisions of the Grant Notice, this PSU Agreement and the Plan
shall survive the settlement of the PSUs and shall remain in full force and
effect.

13.6Severability.  If any one or more of the provisions (or any part thereof) of
this PSU Agreement shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of this PSU Agreement shall not in any way be
affected or impaired thereby.

13.7Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary
Corporation) of any personal data information related to the PSUs awarded under
this PSU Agreement for legitimate business purposes (including, without
limitation, the administration of the Plan).  This authorization and consent is
freely given by the Participant.

13.8Applicable Law.  This PSU Agreement shall be exclusively governed by the
laws of the Commonwealth of The Bahamas as such laws are applied to agreements
entered into and to be performed entirely within the Commonwealth of The
Bahamas.

13.9Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

6

--------------------------------------------------------------------------------

 

EXHIBIT A

Performance Vesting Condition

 

 